Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
 Claims 1, 3-13, 15-24 are allowed.
Claims 1, 3-13, 15-24 are considered allowable since none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 1 and 13 including  “evaluation likelihood whether ad will start on a single user device: configuring a predictive model whether a given ad will start playing on the specific device; prediction comprises simulating a start of play of one of the video ads and determining if the start of the play occurs; generating the prediction comprises starting from the most specific dimensional branch moving downward toward the least specific dimensional branch until the respective dimensional branch has sufficient data to produce the prediction ” .
The closest prior art (On) teaches predicting whether an ad will be partially or fully played using historical data.  None of these references disclose “evaluation likelihood whether ad will start on a single user device: configuring a predictive model whether a given ad will start playing on the specific device; prediction comprises simulating a start of play of one of the video ads and determining if the start of the play occurs; generating the prediction comprises starting from the most specific dimensional branch moving downward toward the least specific dimensional branch until the respective dimensional branch has sufficient data to produce the prediction." Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Claims 1 and 13 have been amended to incorporate claims 2 and 14 and are now allowed.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL HYUN HONG whose telephone number is (571)270-1553.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL H HONG/Primary Examiner, Art Unit 2426